ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/25/20 wherein claims 3-5, 7-9, 12, 13, 15, 16, 19, 20, 22, and 23 were amended.
Note(s):  Claims 1-23 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a compound comprising at least one looped peptide structure attached via at least one alkyamino linkage to a scaffold as set forth in independent claim 1.  In addition, the instant invention contains claims directed to a method of making a compound comprising at least one looped peptide structure as set forth in independent claim 10.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 1-9 and 16-23) in the reply filed on 12/8/20 is acknowledged.  The restriction requirement is still deemed proper and is made FINAL.
	Note(s):  The Examiner acknowledges receipt of Applicant’s elected species filed 12/8/20.  Applicant elected the species wherein the Compound is BT17BDC68 (Compound 17-69-07-N451, see Figure 13, see excerpt below) and the toxin is contains Compound 8 (see excerpt below).  Claims 1-7, 9, and 16-19 read on the elected 
Figure 13, Compound 17-69-07-N451

    PNG
    media_image1.png
    473
    1099
    media_image1.png
    Greyscale

wherein ‘PYA’ is pentynoic acid.

Compound 8

    PNG
    media_image2.png
    217
    549
    media_image2.png
    Greyscale

wherein ‘MMAE’ is monomethyl auristatin E.

WITHDRAWN CLAIMS
Claims 8, 10-15, and 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Double Patenting Rejections
Claims 1-7, 9, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 16, and 30-36 of copending Application No. 16/472,234 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/639,183 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-34 and 45-55 of copending Application No. 16/097,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 13, 18-30 of copending Application No. 17/010,438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/060,409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9, and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/254,339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/254,350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 9, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/254,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/254,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the copending application have specific criteria for what species are encompassed in the peptide structure.  Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Non-Statutory Double Patenting Rejections
Claims 1-7, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,919,937. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the patented invention having a specific peptide compound orientation whereas the instant invention is not limited to any particular peptide compound orientation.   Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the patented invention.

Claims 1-7, 9, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,899,798. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the patented invention having a specific peptide compound orientation whereas the instant invention is not limited to any particular peptide compound orientation.   Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the patented invention.

Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,857,196. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the patented invention having a specific peptide compound orientation whereas the instant invention is not limited to any particular peptide compound orientation.   Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the patented invention.

Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, and 19 of U.S. Patent No. 10,894,808. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage (see patented claim 4) to a scaffold.  The inventions differ in that those of the patented invention having a specific peptide compound orientation whereas the instant invention is not limited to any particular peptide compound orientation.   Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the patented invention.

Claims 1-7, 9, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,624,968. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the patented invention having a specific peptide compound orientation whereas the instant invention is not limited to any particular peptide compound orientation.   Thus, the skilled artisan would recognize that the instant invention encompasses those claims of the patented invention.

Claims 1-4, 9, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,441,663. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising a peptide structure attached via at least one alkylamino linkage to a scaffold.  The inventions differ in that those of the patented invention having a specific peptide compound orientation using in the method of treating cancer whereas the instant invention is not limited to any particular peptide compound orientation.   Thus, the skilled artisan would recognize that the compounds of the instant invention encompasses those claims of the patented invention.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) scaffolds other than a tris-substituted six membered ring structure;  (2)  alkylamino linkages other than S-R1-N(R3)-R2-P wherein S, R1, R3, R2, and P are defined in specification, page 2, lines 16-30;  (3) looped peptide structures other than those comprising SEQ ID Nos. 1, 2, 6-17; (4) Bicycle structures other than attached in the following manner, 
    PNG
    media_image3.png
    132
    322
    media_image3.png
    Greyscale
; and (5) drug conjugates other than those with the following structure:  
    PNG
    media_image4.png
    218
    592
    media_image4.png
    Greyscale
 (wherein the variables are as set forth on page 6, lines 2-9); 
    PNG
    media_image5.png
    233
    619
    media_image5.png
    Greyscale
; and 
    PNG
    media_image6.png
    225
    607
    media_image6.png
    Greyscale
.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-7, 9, and 16-19:  Independent claim 1 is ambiguous for the following reasons.  (1) It is unclear how Applicant is specifically defining the looped peptide structure attached vial at least one alkylamino linkage.  Specifically, if one looped peptide is present is the alkylamino linkage just a substituent off of the structures is Applicant intending or requiring other structures or linkages to be present.  In other words, the actual relationship (attachment) of the alkylamino linkage to the peptide structure is unclear.  In addition, for Applicant’s looped peptide, it unclear what limitations/conditions Applicant is placing on the structure.  For example, is Applicant considering a structure with 2 amino acids or is Applicant attempting to identify structures, like those of the disclosure, with defined peptide sequences.
(2) It is unclear if Applicant is referring to and N-alkyl combination as an alkylamino linkage or if Applicant is prioritizing the definition of the linkage depending upon the substituents attached to the nitrogen.  For example, if the nitrogen atom is attached to both a carboxyl group which has ‘higher’ priority than an ‘alkyl’ group, is the structure still referenced as an alkylamino group or is Applicant intending the phrase to be applicant when the nitrogen atom is only attached to an alkyl or hydrogen?
(3) Independent claim 1 is also ambiguous because of the term ‘scaffold’ as it is unclear what particular, framework Applicant is referring to that is necessary for a peptide structure with at least one alkylamino linkage.
	Since claims 2-7, 9, and 16-19 depend on claim 1 for clarity, those claims are also vague and indefinite.
	Claim 4:  The claim is ambiguous because it is unclear what specific limitations and/or conditions Applicant is requiring that are necessary for the three linkages to the scaffold and what central linkage is appropriate in order for the two peptide loops to be properly joined to generate a functional compound.
Claim 6:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation that the scaffold comprise a tris-substituted six-membered ring structure, and the claim also recites that the scaffold preferably has a 3-fold symmetry axis which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 7:  The claim is ambiguous because of the phrase ‘alkylamino linkages at benzylic locations’ is confusing.  Specifically, is Applicant implying that the alkylamino linkages are directly connected to benzyl group or that alkylamino linkages are attached in the same area of a benzyl group, but not necessarily directly to the benzyl?
	Claim 9:  The claim is ambiguous because in lines 2-4, it appears as if Applicant is attempting to incorporate active steps about how the linkages must occur instead of just stating how moieties are attached.  Applicant is respectfully reminded that aaccording to MPEP 2173.05(p), a single claim directed to both a product and method steps is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the a looped peptide structure, scaffold, and one or more alkylamino linkages as set forth in independent claim 1 or when the linkages is specifically made through amino acids residues of with sidechains amine groups listed in claim 9.
Furthermore, is Applicant did not intend the ‘made through…’ to be active steps, then was it Applicant’s intention to replace ‘replace ‘made through’ with ‘attached to’?
Clam 9:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation ‘linkages are made through amino acid residues…in a side chain thereof’, and the claim also recites ‘preferably wherein the alkylamino linkages are made through…selected from…alkyl and suitably methyl’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Note(s):  In claim 9, there are multiple range within a range situations.  Specifically, one situation is of the alkylamino linkages being through an amino acid sidechain.  The other involves ‘alkyl’ referring to C1-C4 alkyl and later stating that it is ‘suitably methyl’.
	Claim 16:  The claim is ambiguous because it is unclear what conditions and/or limitation Applicant is incorporating of the effector and functional groups as what one Reader identifies as an effector or functional group is not necessarily consistent with that of other Readers.
Claim 18:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation cleavable bon, and the claim also recites a bond such as a disulphide bond which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

102 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (Med. Chem. Commun., 2013, Vol. 4, pages 1124-1128).
	Chung et al disclose bicycle synthesis that occurs through peptide macrocyclization (see entire document, especially, abstract).  In particular, Chung et al disclose Compounds 1, 2, and 3 (see excerpts below) that read on the instant invention (pages 1125 and 1126).
	Both Applicant and Chung et al disclose a compound comprising at least one looped peptide structure attached via at least one alkyamino linkage to a scaffold.  Hence, the inventions disclose overlapping subject matter.

Compound 1, Page 1125

    PNG
    media_image7.png
    240
    279
    media_image7.png
    Greyscale


Compound 2, page 1126

    PNG
    media_image8.png
    320
    420
    media_image8.png
    Greyscale

Compound 3, page 1126

    PNG
    media_image9.png
    412
    473
    media_image9.png
    Greyscale

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (ACS Comb. Sci, 2012, Vol. 14, pages 673-679).
	Li et al disclose cyclic peptides that have fluorescence capabilities (see entire document, especially, abstract).  In particular, Li et al disclose 
    PNG
    media_image10.png
    193
    268
    media_image10.png
    Greyscale
(page 674, Compound 6 in Scheme 2).
Both Applicant and Li et al disclose a compound comprising at least one looped peptide structure attached via at least one alkyamino linkage to a scaffold.  Hence, the inventions disclose overlapping subject matter.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

COMMENTS/NOTES
It should be noted that the full scope of Group I was not searched as explained in detail above.  In addition, it should be noted that no prior art was found to reject Applicant’s elected species.

It is duly noted that claim 9 contains multiple periods.  Please remove the added period.

Please see the attached notice regarding the ‘Notice to Comply with the Sequence Rules’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 9, 2021



































NOTICE TO COMPLY WITH THE SEQUENCE RULES
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.
APPLICANT IS GIVEN THREE MONTHS FROM THE DATE OF THIS LETTER WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.F.R. §§ 1.821-1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136. In no case may an applicant extend the period for response beyond the six month statutory period. Direct the response to the undersigned. Applicant is requested to return a copy of the attached Notice to Comply with the response.

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 9, 2021